[geeknetlogo.gif]

Exhibit 10.1
March 6, 2013




Mr. Ali R Sorbi
Chief Financial Officer
Geeknet, Inc.




Dear Mr. Sorbi:


Geeknet, Inc. (the “Company”) appreciates your efforts and contributions as an
employee of the Company and accepts your resignation effective immediately. This
letter memorializes the terms of your resignation to which we have agreed.
1.Resignation
This letter will serve as an acceptance of your resignation as an officer and
employee of the Company and any of its affiliated companies, effective
immediately (the “Resignation Date”).
2.    Payments and Benefits
Subject to your execution and non-revocation of a Mutual Waiver and Release of
Claims (the “Release”) substantially in the form attached hereto as Exhibit A
within three days following the Resignation Date, as well as your continued
compliance with the obligations set forth in the At-Will Employment,
Confidential Information, Invention, Assignment and Arbitration Agreement,
previously entered into by you and the Company, a copy of which is attached to
this Agreement, the Company will (i) make a lump sum of payment of $31,000 less
applicable taxes within thirty days of the Resignation Date in full settlement
of your profit sharing amount for 2012 performance that would otherwise be paid
in March 2013, (ii) continue to pay you your bi-monthly base salary payments
through the date that is three months following the Resignation Date in
accordance with the Company’s regular payroll policies, (iii) maintain your
health insurance benefits through March 31, 2013, (iv) continue your health
benefits after March 31, 2013 under the federal COBRA law (a separate notice
will be provided to you), with the Company paying your premiums through earlier
of June 30, 2013 and the date that you become eligible to receive health
insurance benefits from a different employer, and (v) continue your discount on
ThinkGeek products on the same basis as active employees (as in effect from time
to time), provided that you provides the Company with a personal email address
on or prior to the Termination Date. Additionally, the Company will allow you
(1) until March 22, 2013 to file any outstanding expense reports, for
reimbursable expenses such as those related to the New York City and business
meals with other employees, and (2) to correct PTO records to reflect that you




--------------------------------------------------------------------------------




did not take vacation from February 15th to 27th.


The parties to this letter agreement agree that the obligations set forth in
this Section 2 constitute the total payment and benefit obligations under this
letter or otherwise, understanding that nothing contained in this letter will
impair any rights that you may have with respect to amounts vested under any
applicable savings or health plan of the Company. Accordingly, all unvested
equity awards with respect to Company common stock that you hold as of the
Resignation Date will be immediately forfeited and any vested and exercisable
stock options to acquire Company common stock that you hold as of the
Resignation Date will remain exercisable in accordance with the terms of the
applicable equity plan and award agreement. If you fail to execute the Release
in a timely manner (i.e., within three days of the Resignation Date), your
rights to receive or retain the payments and benefits described in this Section
2 shall be void.
3.    Additional Considerations
You agree that at all times you will refrain from making, and will not cause any
other person to make, any disparaging statements about the Company or any of its
directors, shareholders, affiliates, advisors, representatives, officers,
partners, agents, current or former employees. Such prohibited disparaging
statements would include, without limitation, the business, products,
intellectual property, financial standing, future, or employment
/compensation/benefit practices of the Company or any of its affiliates.
Likewise, the Company agrees to require that each of its current executive
officers who are subject to the requirements of Section 16 of the Securities
Exchange Act of 1934, as amended, and members of its Board of Directors not to
make any oral or written statement to any person that disparages, defames,
libels, or slanders you.
Further, the Company agrees that, in response to any inquiries from prospective
employers for you, it will state that it has a neutral reference policy, and
will provide only the dates of employment, positions held, and compensation
information. In the event the Company is asked whether you are eligible for
rehire, the Company will answer in the affirmative. Notwithstanding, you agree
that you will not reapply for a position with the Company.
You further agree that for the period beginning on the Resignation Date and
ending on the date that is three months immediately following the Resignation
Date, you will not, directly or indirectly (whether through affiliates,
relatives, or otherwise), for payment or gratuitously, engage, work for,
consult, contribute to, own, establish, be a partner in, advise, or be employed
by any Competing Business. For purposes of this paragraph, “Competing Business”
means any E-commerce business that primarily sells through the internet any
products that are substantially similar to the products sold by the Company,
including, but not limited to, a commercial business that is the same or
substantially similar to any of the Company’s businesses (which for the
avoidance of doubt includes, but is not limited to, X-treme Geek, Vat19.com,
Firebox.com, Perpetual Kid, Exel, GSI Commerce Inc., eBay, and Amazon). For the
avoidance of doubt, ownership for personal investment purposes only of less than
2% of the voting stock of any




--------------------------------------------------------------------------------




publicly held corporation shall not constitute a violation hereof. You expressly
acknowledge that the scope of the limitations set forth in this paragraph are
reasonable and necessary to protect the Company’s legitimate business interests.
These restrictions remain in place, however, only so long as the Company is not
in breach of its payment obligations to you, including specifically the payments
of severance and health insurance benefits.
4.    Personnel File    
Within 96 hours of your signing this Agreement, the Company shall provide you
with a full copy of your Personnel file. The Company further agrees that it will
not release your Personnel file to any third party or prospective employer, and
if so requested, will state that it is our policy not to release employee
personnel files.


5.    General Provisions
All payments and benefits provided under this letter will be subject to
applicable withholding and deductions. This letter will be governed by and
construed and interpreted in accordance with the laws of the Commonwealth of
Virginia without reference to the principles of conflict of law. This letter,
including the Release, constitutes the entire agreement between you and the
Company and supersedes any earlier agreement, written or oral, with respect
thereto. In the event that any provision or portion of this letter, including
with respect to your agreement not to compete under Section 3 above (where the
scope of such provision may be narrowed to the extent required), is determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this letter shall be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by applicable law. In addition,
you further agree and consent that, in addition to any other remedies available
to the Company for any breach of this letter or threatened breach of this
letter, the Company shall be entitled to seek a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining you from
any actual or threatened breach.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
* * *






--------------------------------------------------------------------------------

[geeknetlogo.gif]

To indicate your agreement with the foregoing, please sign the letter below and
return this letter to me.


Very truly yours,


GEEKNET, INC.



By:        /s/ Kathryn K. McCarthy        
Kathryn K. McCarthy
President and Chief Executive Officer






Accepted and Agreed on this 9
day of March, 2013:



/s/ Ali R. Sorbi     
Ali R. Sorbi






--------------------------------------------------------------------------------

[geeknetlogo.gif]



Mutual Waiver and Release of Claims
1.    In consideration of the payments and benefits provided under Section 2 of
your letter agreement with Geeknet, Inc. (the “Company”) dated March 6, 2013
(the “Letter Agreement”), and in full compromise and settlement of any potential
claims and causes of action relating to or arising out of your relationships
with the Company and its affiliated entities or the termination of those
relationships, and any and all other claims or causes of action that you have or
may have against the Releasees (as defined below) up to the date of execution of
this release (the “Release”), you hereby:
(a)    release the Company and its officers, directors, executives, agents,
investors, stockholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns (the “Releasees”) from any
and all claims, rights, demands, actions, suits, damages, losses, expenses,
liabilities, indebtedness, and causes of action, of whatever kind or nature that
existed from the beginning of time through the date of your execution of this
Release, regardless of whether known or unknown, and regardless of whether
asserted by you to date, including, but not limited to all claims for or
relating to:
(i)    any and all claims relating to or arising from your relationship with the
Company and the termination of that relationship, including, without limitation,
claims for severance pay, bonuses, sick leave, holiday pay or vacation pay, and
any and all claims under any agreement that you have entered into with the
Company;
(ii)    any and all claims relating to, or arising from, your right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;
(iii)    any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
(iv)    any and all claims for violation of any federal, state, or municipal




--------------------------------------------------------------------------------




statute, including (to the extent applicable), but not limited to, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Fair
Labor Standards Act, the Family & Medical Leave Act, the Employee Retirement
Income Security Act of 1974, the Age Discrimination in Employment Act of 1967,
the Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Virginians with Disabilities Act, the Virginia Equal Pay
Act the Virginia Human Rights Act, and any applicable local anti-discrimination
and anti-harassment ordinances or law;
(v)    any and all claims for violation of the federal, or any state,
constitution;
(vi)    any and all claims arising out of any other laws and regulations
relating to discrimination;
(vii)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by you pursuant to the Letter Agreement; and
(viii)    any and all claims for attorneys’ fees and costs;
2.    In consideration of the release by you and in full compromise and
settlement of any potential claims and causes of action relating to or arising
out of your relationships with the Company and its affiliated entities or the
termination of those relationships, and any and all other claims or causes of
action that the Company has or may have against the you up to the date of
execution of this release (the “Release”), the Company and its officers,
directors, executives, agents, investors, stockholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assign (“Company Releasors”), except for claims arising out of your fraud or
misfeasance with respect to the finances of the Company, hereby release you from
any and all claims, rights, demands, actions, suits, damages, losses, expenses,
liabilities, indebtedness, and causes of action, of whatever kind or nature that
existed from the beginning of time through the date of your execution of this
Release, regardless of whether known or unknown, and regardless of whether
asserted by you to date, including, but not limited to all claims for or
relating to or arising out of your employment with and termination from the
Company:
3.    Based upon the mutual releases above, the parties:
(a)    agree that the Release shall be and remains in effect in all respects as
a complete general release as to the matters released. You and the Company
hereby agree that the Release does not extend to: (i) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law; or (ii) claims for workers’ compensation insurance
benefits under the terms of any worker’s compensation insurance policy or fund
of the Company;




--------------------------------------------------------------------------------




(b)    agree that each will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
investigation, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal or otherwise) against the other
relating to any claims, liabilities, obligations, promises, sums of money,
agreements, controversies, damages, actions, lawsuits, rights, demands,
sanctions, costs (including attorneys’ fees), losses, debts and expenses
described in the foregoing; and
(c)    The Parties acknowledge that: (A) this entire Release is written in a
manner calculated to be understood by the Company and you; and (B) you have been
advised to consult with an attorney before executing this Release.
4.    You are advised to seek legal counsel regarding the terms of this Release,
which includes a release of all claims that exist as of the date of the
execution of this Release. You acknowledge that you have either sought legal
counsel or have consciously decided not to seek legal counsel, contrary to the
Company’s advice, regarding the terms and effect of this Release.
5.    The Parties acknowledge that this Release releases only those claims which
exist as of the date of each party’s execution of this Release.
6.    The Parties acknowledge that you may take three (3) days from the date of
receipt of this Release within which to consider and sign this Release, but to
the extent that you execute this Release before the expiration of the three (3)
day period, you do so knowingly and voluntarily and only after consulting your
legal counsel.
7.    This Release and the Letter Agreement constitute the complete
understanding between you and the Company regarding the subject matter hereof
and thereof.
8.    This Release may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned. This Release shall be
deemed to have been executed and delivered within the Commonwealth of Virginia,
and it shall be construed, interpreted, governed, and enforced in accordance
with the laws of the Commonwealth of Virginia.
9.    You expressly acknowledge that the payments and the other consideration
that you are receiving under the Letter Agreement constitute material
consideration for the execution of this Release, and represent valuable
consideration to which you would not otherwise be entitled but for signing this
Release.
10.    By entering into this Release and the Letter Agreement, the Company does
not admit and specifically denies any liability, wrongdoing or violation of any
law, statute, regulation or policy, and it is expressly understood and agreed
that this Release and the Letter Agreement are being entered into solely for the
purpose of amicably resolving all matters of any kind whatsoever between you and
the Company.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, you have signed this Release on this 9 day of
March, 2013.


Geeknet, Inc.
By:    /s/Kathryn K. McCarthy    
Name:    Kathryn K. McCarthy
Title:    President and Chief Executive Officer






/s/ Ali R. Sorbi    
Ali R. Sorbi


















